Citation Nr: 0329728	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-03 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.   
 
2.  Entitlement to an increased (compensable) rating for 
residuals of fractures of the maxilla and zygomatic bones.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1978 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal partly from a May 2001 RO decision which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a cervical spine 
disability.  

The veteran also appeals from a July 2002 RO decision which 
denied an increased (compensable) rating for service-
connected residuals of fractures of the maxilla, nasal, and 
zygomatic bones.  A March 2003 supplemental statement of the 
case indicates that more than a 0 percent rating was denied 
for residuals of fractures of the maxilla and zygomatic 
bones, but that a separate 10 percent rating was being 
assigned for residuals of a nasal bone fracture with deviated 
nasal septum and sinusitis.  The veteran subsequently 
indicated that he was only appealing the denial of a rating 
in excess of 0 percent for residuals of fractures of the 
maxilla and zygomatic bones, and thus the appeal does not 
include an issue of a rating in excess of 10 percent for 
residuals of a nasal bone fracture with deviated nasal septum 
and sinusitis.  [The Board notes that the latest rating 
sheets on file do not list the separate service-connected 
condition (and 10 percent rating) for residuals of a nasal 
bone fracture with deviated nasal septum and sinusitis.  The 
RO should take appropriate action to correct this.]

The Board notes that the veteran has submitted and withdrawn 
several other claims In recent statements, both the veteran 
and his representative have indicated that he is solely 
appealing the issues listed on the title page of the present 
Board decision.  


FINDINGS OF FACT

1.  The RO denied service connection for a cervical spine 
disability in May 1999.  The veteran submitted a timely 
appeal to the RO decision, but he later withdrew his appeal 
in June 2000.  Evidence submitted since then includes some 
evidence which is not cumulative or redundant, and which is 
so significant that it must be considered in order to fairly 
decide the merits of the appeal.  

2.  The veteran's service-connected residuals of fractures of 
the maxilla and zygomatic bones are manifested by no more 
than malunion with slight displacement.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service-connection for a cervical spine disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).  

2.  The criteria for a compensable rating for residuals of 
fractures of the maxilla and zygomatic bones have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Code 9916 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1978 to May 1983.  

Private treatment records from the St. Michael Hospital of 
Texarkana and dated from April 1979 to May 1979 (during the 
veteran's period of active service), indicate that he was 
involved in an automobile accident.  An April 1979 admission 
report noted that the veteran was admitted after a motor 
vehicle accident with facial fractures, abrasions of the left 
wrist and right knee, and a fractured right femur.  An April 
1979 radiological report noted that there was a fracture of 
the condylar neck of the mandible on the left side and that a 
fracture was noted near the symphysis on the right side of 
the mandible.  It was also reported that the right zygomatic 
arch was fractured and that fractures were noted involving 
the anterior wall of the right maxillary sinus with an air 
fluid level in the right maxillary sinus.  Fractures were 
further indicated involving the inferior orbital ridge, 
bilaterally, as well as the nasal bones.  A May 1979 
discharge report noted that the veteran underwent an open 
reduction and internal fixation of multiple facial fractures 
and that he also underwent an open reduction and internal 
fixation with a 12 mm by 42 cm nail for a fractured femur.  
The final diagnoses were multiple facial fractures and a 
fractured femur.  

The veteran's service medical records do not refer to 
complaints of or treatment for any neck or cervical spine 
problems.  A June 1979 hospital narrative summary indicated 
that the veteran was transferred from a civilian hospital and 
that he had been involved in an automobile accident in April 
1979.  It was noted that transzygomatic arch wires were 
removed and intermaxillary wires were also removed.  The 
diagnoses were fracture of the maxilla, right side; fracture 
of the mandible, right side; and contusion of the right leg.  
A September 1980 entry reported that that the veteran had 
suffered a fracture of the maxilla, mandible, and right 
femur.  The assessment was post-trauma myalgia, chronic.  

The veteran underwent a VA general medical examination in 
January 1984.  The diagnoses did not refer to a cervical 
spine disability.  A January 1984 radiological report, as to 
the veteran's facial bones and paranasal sinuses, reported 
that wire sutures were in place on the floor of both orbits.  
It was noted that there was mucus membrane thickening in both 
maxillary antra with no air fluid levels.  

The veteran underwent a VA ears, nose, and throat examination 
in February 1984.  It was noted that he had a history of 
facial fractures in 1979 when he was home on leave.  The 
diagnosis was a normal ears, nose, and throat examination.  

In May 1984, the RO granted service connection and a 
noncompensable rating for residuals of fractures of the 
maxilla, nasal, and zygomatic bones.  

VA and private treatment records dated from 1986 to 1994 show 
that the veteran was treated for several disorders.  A July 
1987 VA treatment entry noted that he complained of pain in 
the right neck from the scapula to the ears since 1979.  The 
veteran reported that he had suffered problems with his lower 
back and neck for eight years.  The impression did not refer 
to a cervical spine disability.  A November 1992 VA treatment 
entry noted that the veteran complained of sharp pain and 
popping in his neck status post a motor vehicle accident.  It 
was noted that he had tender cervical muscles and that his 
cervical spine was within normal limits.  A November 1992 
radiological report, as to the veteran's cervical spine, from 
St. Michael Hospital of Texarkana, noted as to an impression 
that there was straightening of the normal cervical lordosis 
which may have represented muscles spasm or ligamentous 
injury, but that there was no acute fracture.  

In May 1994, the veteran filed a claim for service connection 
for a cervical spine disability.  

The veteran underwent a VA dental examination in October 
1994.  The diagnosis was dental carries.  The veteran also 
underwent a VA orthopedic examination in October 1994.  The 
diagnoses did not refer to a cervical spine disability.  

Private treatment records dated from February 1995 to July 
1995 show treatment for disorders including a low back 
disorder.  

In August 1995, the RO denied service connection for a 
cervical spine disability (claimed as a neck injury).  It was 
noted that the veteran's service medical records revealed no 
evidence of a neck injury.  It was also reported that a 
November 1992 VA treatment record related that he was seen 
for sharp pain and popping of the neck after a motor vehicle 
accident and that the examination of the neck was within 
normal limits although tender cervical muscles were noted.  
The RO specifically indicated that a neck injury was not 
shown in service or until the outpatient report in November 
1992.  The veteran did not appeal.  

Private treatment records dated from August 1995 to February 
1996 reflect continued treatment.  A July 1998 VA examination 
report and a September 1998 VA treatment entry refer to 
treatment for other disorders.  

In January 1999, the veteran attempted to reopen his claim 
for service connection for a cervical spine disability.  

The veteran underwent a VA orthopedic examination in March 
1999.  He reported that he was involved in a motor vehicle 
accident while he was on weekend leave during service.  It 
was noted that suffered injuries including a fractured skull 
in the periorbital region as well as a broken jaw.  The 
veteran also reported that his neck was "messed up" at the 
time of the accident.  The diagnoses included history of a 
fracture mandible and arthritis and disc disease of the 
cervical spine.  

In May 1999, the RO reopened and denied the veteran's claim 
for service connection for a cervical spine disability.  It 
was noted that the evidence received in conjunction with the 
veteran's claim was new and material because it contained a 
diagnosed neck condition, but that there was no evidence that 
the current condition was incurred in or aggravated by 
military service.  In October 1999, the veteran submitted a 
notice of disagreement.  

The veteran underwent a VA dental and oral examination in 
December 1999.  The diagnoses were carries, gingivitis, and 
moderate bone loss.  

In a December 1999 statement of the case, the RO indicated 
that although the May 1999 RO decision reopened and denied 
the veteran's claim, the issue had been reviewed and it had 
been determined that new and material evidence had actually 
not been submitted.  It was reported that it was previously 
established that the veteran had a neck condition and that 
the evidence was not material to the issue of service 
incurrence or aggravation.  The veteran submitted a timely 
substantive appeal in January 2000.  However, in a June 2000 
statement, the veteran expressly withdrew his appeal.  

Private treatment records dated from July 2000 to August 2000 
show treatment for a cervical spine disability.  An August 
2000 statement form C. Alkire, M.D., indicated that the 
veteran had continued pain and problems in his foot and 
cervical spine following a motor vehicle accident in 1979 
while he was on active duty.  

In September 2000, the veteran submitted his current request 
to reopen his claim for service connection for a cervical 
spine disability.  

The veteran underwent a VA nose, sinus, larynx, and pharynx 
examination in November 2000.  It was noted that he was 
involved in a motor vehicle accident with massive facial 
trauma and that he had mandible and maxilla fractures.  He 
reported that he had interference with breathing through the 
nose, right greater than the left.  He also stated that he 
had a Caldwell-Luc procedure performed for chronic problems 
with sinus infections.  The veteran indicated that he did not 
feel it was draining as well as it should and that he 
continued to have problems with pressure in the sinus areas.  
It was noted that he did not have speech impairment and that 
he complained of sinus congestion all year which did not 
fluctuate seasonally.  The veteran stated that he had 
continued problems with facial area pain and that the pain 
was located on the bridge of his nose and extended across 
both sides of his face.  He indicated that he developed sinus 
infections three or four times a year which required 
treatment and antibiotic therapy.  The veteran noted that he 
had noticed increasing problems with pain on chewing and 
biting.  The examiner reported that there was facial 
asymmetry present with fullness on the left and that there 
was decreased patency in the nares with the right and left 
naris decreased by 80 percent.  The examiner indicated that 
there was flattening of the bridge of the nose and that the 
septum was in good alignment, but that there was narrowing of 
the nasal passages almost to occlusion.  The examiner 
reported that the mucosa was slightly inflamed without 
exudates and that there was sinus area tenderness with 
tapping to the frontal, temporal, ethmoid, and maxillary 
sinus areas.  The examiner stated that the veteran had 
decreased ability to fully open the mouth and that there was 
clicking with testing of the temporomandibular joint on the 
left.  The diagnosis was history of traumatic injury to the 
facial sinus and nasal areas with functional deficits, 
secondary to sinus congestion and chronic sinusitis.  

The veteran also underwent a VA dermatological examination in 
November 2000.  It was reported that he had a 0.3 cm scar 
area on the bilateral lateral aspect of the bridge of the 
nose and that the bridge of the nose was flattened.  There 
was no adherence and there was tenderness with palpation.  It 
was noted that the texture was smooth, that there was no 
ulceration or breakdown of the skin, and that there was no 
elevation or depression of the scar.  The examiner noted that 
there was no underlying tissue loss or inflammation and that 
there was fullness to the left facial area.  There were no 
keloid formations.  It was noted that the veteran's face was 
asymmetrical with left-sided fullness and a slight left 
facial droop and that the scares were slightly lighter in 
color than the normal areas of the skin and were slightly 
disfiguring.  The diagnosis was history of massive traumatic 
injury to the facial area requiring tracheostomy.  

A December 2000 VA dental and oral examination noted, as to a 
diagnosis, that the veteran did present with 
temporomandibular problems that were probably due to the 
fracture that he had while he was in the service.  VA 
treatment records dated in December 2000 show continued 
treatment.  

In June 2001, the veteran filed his current claim for an 
increased rating for his service-connected residuals of 
fractures of the maxilla, nasal, and zygomatic bones.  

VA treatment records dated from May 2001 to May 2002 show 
that the veteran continued to receive treatment for several 
disorders.  Private treatment records dated from May 2002 
show treatment for disorders including a cervical spine 
disability.  

The veteran underwent a VA orthopedic examination in May 
2002.  The veteran complained of increasing pain and weakness 
of the face, the cheeks, the nose, and behind the eyes as in 
the jaw and temporomandibular area.  He reported that he had 
pain upon mastication and cold damp weather, with chronic 
stiffness and swelling of the face.  The examiner reported 
that the veteran's nose was partially deviated to the left, 
but that there were no signs of polyps on inspection with 
speculum.  The mucosa was noted to be pale and boggy which 
was consistent with chronic allergic rhinitis.  The examiner 
indicated that the sinuses in the maxillary area were 
tremendously tender to minimal touch and palpation, 
bilaterally, as well as behind the ethmoid areas.  It was 
reported that the frontal part of the head and sinuses was 
unremarkable to palpation or percussion and that the 
oropharynx revealed a slight deviation of the lower mandible 
to the left on smiling and grimacing.  The examiner noted 
that the veteran had pain of the temporomandibular joint with 
palpable joint and pop heard on extension of the mouth.  It 
was noted that the teeth had malunion obviously as well as 
nonunion in various parts.  The diagnoses included multiple 
facial fractures and right femoral fracture, secondary to 
motor vehicle accident in 1979; chronic cervicalgia and 
headaches; facial pain; status post facial and oral surgery 
times two, 1979; and status post nasal septal straightening 
with polypectomy and windows in recent years.  A May 2002 
radiological report, as to the facial bones, related that 
there was suture material in the floor of the right and left 
orbits and that there was deviation of the nasal septum.  It 
was also noted that there was underexposure on the study and 
that there was a poor definition with poor delineation of the 
lateral maxillary sinus.  

The veteran also underwent a VA dental and oral examination 
in May 2002.  The diagnoses were moderate controlled 
periodontitis, and temporomandibular dysfunction to both 
joints.  

Private treatment records dated from July 2002 to January 
2003 reflect continued treatment.  A January 2003 report from 
the Doctors Care Clinic indicated that the veteran was 
involved in a motor vehicle accident while on active duty.  
It was noted that a neck injury was not reported originally, 
but that it was obviously a service-connected injury.  The 
diagnoses included cervical degenerative joint and disc 
disease.  

The veteran underwent a VA nose, sinus, larynx, and pharynx 
examination in February 2003.  The veteran reported that he 
had problems with interference with breathing through the 
nose.  It was noted that he had chronic problems with sinus 
infections and that he had undergone a Caldwell-Luc 
procedure.  He stated that he did not feel that it was 
draining as well as it should, and that he continued to have 
problems with pressure in the sinus areas.  The veteran 
indicated that sinus congestion was present all year and that 
it did not fluctuate seasonally.  He also stated that he had 
continued problems with facial pain which he described as 
located on the bridge of his nose and extending across both 
sides of his face.  The veteran indicated that he noticed 
increasing problems and pain with chewing and biting and that 
on a nightly basis, his sinuses would clog and become 
congested.  The examiner reported that the veteran's frontal 
sinuses were non-tender to palpation/percussion and that the 
maxillary sinuses were tender to palpation/percussion.  The 
examiner reported that there was slight deviation to the left 
and that the nares were patent, bilaterally, without 
exudates.  The diagnosis was motor vehicle accident 1979, 
with history of fractures of the mandible, maxilla, nasal and 
zygomatic bones with residual chronic sinusitis.  

The file shows that service connection for residuals of 
dental trauma to multiple teeth has been established for VA 
treatment purposes.  Additionally, RO rating decisions and a 
recent supplemental statement of the case indicate that 
service connection has been established for the following 
conditions:  residuals of fracture of the right femur with 
arthritis of the right hip (rated 30 percent); degenerative 
joint disease of the right foot (rated 30 percent); residuals 
of fracture of the mandible with temporomandibular (TMJ) 
joint dysfunction (rated 30 percent); scars of the facial 
area (bridge of nose) and tracheotomy (rated 10 percent); 
residuals of a nasal bone fracture with deviated nasal septum 
and sinusitis (10 percent); and residuals of fractures of the 
maxilla and zygomatic bones (rated 0 percent).  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to reopen 
his claim for service connection for a cervical spine 
disability, and to substantiate his claim for an increased 
(compensable) rating for residuals of fractures of the 
maxilla and zygomatic bones.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

A.  New and Material Evidence to Reopen a Claim for
Service Connection for a Cervical Spine Disability

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus 
this recent change does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2003).]  

The RO initially denied service connection for a cervical 
spine disability in August 1995.  In May 1999, the RO 
reopened and denied the veteran's claim for service-
connection for a cervical spine disability.  However, in a 
December 1999 statement of the case, the RO indicated that 
new and material evidence had not actually been submitted at 
the time of the May 1999 decision and that the veteran's 
application to reopen his claim was denied.  The veteran did 
appeal the May 1999 decision, but he expressly withdrew his 
appeal in June 2000.  Therefore, the May 1999 decision is 
considered final.  The evidence of record at the time of the 
May 1999 decision included the veteran's service medical 
records from his August 1978 to March 1983 active duty.  The 
service medical records did not show treatment for any neck 
or cervical spine problems.  However, they did indicate that 
the veteran was involved in an automobile accident and that 
he suffered multiple injuries.  A July 1987 VA treatment 
entry noted that the veteran complained of pain in the right 
neck from the scapula to the ears since 1979 and that he 
reported that he had suffered problems with his neck for 
eight years.  A November 1992 VA treatment entry noted that 
he complained of sharp pain and popping in the neck status 
post a motor vehicle accident.  It was reported, at that 
time, that he had tender cervical muscles and that his 
cervical spine was within normal limits.  Additionally, a 
March 1999 VA cervical spine examination report noted that 
the veteran indicated that he was involved in a motor vehicle 
accident during service and that his neck was hurt.  The 
diagnoses included arthritis and disc disease of the cervical 
spine.  

The evidence received since the May 1999 RO decision includes 
an August 2000 statement from Dr. Alkire which reported that 
the veteran had continued pain and problems in his cervical 
spine following a motor vehicle accident in 1979 while on 
active duty.  A January 2003 report from the Doctors Care 
Clinic noted that the veteran was involved in a motor vehicle 
accident while on active duty.  The examiner noted that a 
neck injury was not reported, but that it was obviously a 
service-connected injury.  The diagnoses included cervical 
degenerative joint and disc disease.  The Board observes that 
there is no indication that the references, noted above, to 
the veteran's cervical spine disability occurring in service 
were based on a review of the entire claims file including 
his service medical records.  However, the evidence received 
since the May 1999 decision, does raise a question as to a 
possible relationship between the veteran's cervical spine 
disorder and his period of service.  

The Board finds that the evidence received since the May 1999 
RO decision includes some evidence which is new, since it is 
not cumulative or redundant, and some of such new evidence is 
also material, since it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board concludes that new and material evidence has been 
submitted since the May 1999 RO decision, and thus the claim 
for service connection for a cervical spine disability is 
reopened.  This does not mean service connection for a 
cervical spine disability is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for a cervical 
spine disability is addressed on a de novo basis.  Manio, 
supra.  


B.  Increased (Compensable) Rating for Residuals of 
Fractures of the Maxilla and Zygomatic Bones

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The RO has rated the veteran's service-connected residuals of 
fractures of the maxilla and zygomatic bones under Diagnostic 
Code 9916.  

Malunion or nonunion of the maxilla is rated 0 percent when 
there is slight displacement, and 10 percent when there is 
moderate displacement.  38 C.F.R. § 4.150, Diagnostic Code 
9916.  

Service connection for residuals of dental trauma to multiple 
teeth has been established for VA treatment purposes.  
Additionally, the veteran is service-connected for other 
disorders including, in pertinent part, residuals of fracture 
of the mandible with temporomandibular (TMJ) joint 
dysfunction (rated 30 percent); scars of the facial area 
(bridge of nose) and tracheotomy (rated 10 percent); and 
residuals of a nasal bone fracture with deviated nasal septum 
and sinusitis (10 percent).  Impairment from these conditions 
must be excluded when rating the service-connected residuals 
of fractures of the maxilla and zygomatic bones.  38 C.F.R. 
§ 4.14 (rule against pyramiding of ratings).

The medical evidence, including recent VA examination, does 
not show more than slight displacement of the maxilla and 
zygomatic bones due to old fractures, and thus no more than a 
0 percent rating is warranted under Code 9916.  Other 
residuals of the service injuries to the facial area are 
being compensated by the other established service-connected 
conditions.

Considering all the evidence, the Board finds that a 
compensable rating is not warranted for residuals of 
fractures of the maxilla and zygomatic bones.  As the 
preponderance of the evidence is against the claim for an 
increased rating for this condition, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

The claim for service connection for a cervical spine 
disability is reopened, and to this extent only, the benefit 
sought on appeal is granted.  

A compensable rating for residuals of fractures of the 
maxilla and zygomatic bones is denied.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a cervical spine disability has 
been reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  Manio, supra.

As to the merits of the reopened claim for service connection 
for a cervical spine disability, there is a further VA duty 
to assist the veteran in developing evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Under the circumstances of the 
case, this includes obtaining additional medical records and 
providing a VA examination with a medical opinion.

Accordingly, this issue is remanded for the following:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have examined or treated him 
since service for neck/cervical spine 
problems, and the RO should then obtain 
copies of the related medical records 
which are not already on file.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of his 
cervical spine disability.  The claims 
folder must be provided to and reviewed by 
the examiner.  Based on examination 
findings, historical records, and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
to the etiology and approximate date of 
onset of any current cervical spine 
disability, including any relationship 
with the veteran's period of service.  

3. Thereafter, the RO should review, on a 
de novo basis, the merits of the claim for 
service connection for a cervical spine 
disability.  If the claim is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



